                                                                          JS-6

 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10   ELIZABETH PARIS, an individual, )         CASE NO. 2:18-CV-4002-PA (KSx)
                                          )
11                            Plaintiff,  )    ORDER GRANTING
                                          )    STIPULATION FOR AN ORDER
12         vs.                            )    OF VOLUNTARY DISMISSAL
                                          )    WITH PREJUDICE PURSUANT
13   MICHAEL ARAM, INC., a                )    TO F.R.C.P.
     corporation organized under the           41(a)(1)(A)(ii)
14   laws of the State of New Jersey, and )
     DOES 1 through 20 inclusive,         )
15                                        )
                              Defendant. )
16                                        )
                                          )
17                                        )
18           IT IS SO ORDERED that this lawsuit is dismissed with prejudice
19   and without an award of fees or costs to any party on this 3rd day of October,
20   2018.
21

22                                            _________________________________
                                                        Percy Anderson
23                                             UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                              -1-
                                  [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL
                                                                   Case No.: 18-CV-00067
